United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Colorado Springs, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-114
Issued: April 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 15, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 30, 2007 merit decision denying her traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
appeal.
ISSUE
The issue is whether appellant sustained a traumatic injury on June 13, 2007 causally
related to factors of her federal employment.
FACTUAL HISTORY
On June 18, 2007 appellant, a 35-year-old security screener, filed a traumatic injury claim
(Form CA-1) alleging that on June 13, 2007 she broke out in hives while screening bags. In a
June 13, 2007 witness statement, Jan Harris, a coworker, indicated that she observed hives and

redness on appellant’s face and arms. She also stated that appellant informed a supervisor that
she was breaking out in hives.
On July 2, 2007 the Office notified appellant that the evidence submitted was insufficient
to establish her claim. The Office advised her to provide within 30 days additional information
and documentation, including details surrounding the alleged incident, and a physician’s report
containing a specific diagnosis and an opinion supported by a medical explanation as to how the
reported work incident caused or aggravated the claimed injury.
Appellant submitted a June 13, 2007 prehospital care report, signed by Chad Bauer, a
paramedic. The report reflected that appellant was treated at the employing establishment on
June 13, 2007 for an “acute onset face allergic reaction radiating to neck, chest and arms,
provoked by none since 10 minutes.” Mr. Bauer stated that appellant was searching baggage
when she possibly came into contact with an unknown substance which “may be causing” her to
have an allergic reaction. Appellant experienced a sudden onset of “not feeling well,” and a
burning and itching sensation to her face, neck, jaw, chest and arms. Mr. Bauer noted erythema
to appellant’s upper arms, anterior chest, neck and jaw area bilaterally. Appellant’s clothing was
placed in a biohazard bag and sealed.
Appellant submitted emergency room records from Memorial Hospital. In a report dated
July 14, 2007, Dr. Timothy A. Jamison, Board certified in emergency medicine, related
appellant’s statement that, after checking a bag in her capacity as a security screener, she
developed an abrupt reaction, involving itching in the skin of the neck, face and arms. Appellant
also turned bright red and felt short of breath. When she attempted to “rinse it off” in the
bathroom, the symptoms allegedly worsened, so paramedics were called. Appellant did not
notice exposure to any chemicals, powder or other substance. Dr. Jamison’s June 13, 2007
examination revealed diffuse mild erythema of the cheeks, no swelling of the eyes, tongue or
uvula, no stridor or wheezing and regular heart rate. He diagnosed “allergic reaction.”
However, Dr. Jamison stated, “We cannot identify any particular substance that caused this
reaction. It may have been some sort of pet hair or dander in the luggage that triggered an
allergic reaction.” Dr. Jamison found no evidence of any sort of toxidrome or anticholinergic
crisis or evidence of poisoning. A June 13, 2007 initial triage assessment, signed by Stephanie
Gifford, a registered nurse, reflected appellant’s report that, while checking bags at work, she
was exposed to an unknown substance and had a sudden onset of redness and hives to her upper
extremity. Discharge instructions were prepared by Ms. Gifford on June 13, 2007.
Appellant submitted reports from Dr. Peter Walsh, Board-certified in the field of
preventive medicine. On June 14, 2007 Dr. Walsh described the events of the previous day.
Appellant stated that, after opening a number of suitcases at work, she noted an onset of itching
and a rash on her face, trunk and arms, as well as shortness of breath. She was transported to the
hospital and treated for an allergic reaction. Dr. Walsh diagnosed allergic reaction; etiology
unclear. He stated, “It is unclear whether this is an occupational injury or not given the fact that
the actual cause of the patient’s reaction is unclear; hence occupational relatedness is
undetermined.”
On June 15, 2007 Dr. Walsh indicated that appellant was doing well following her
June 13, 2007 allergic reaction. On June 19, 2007 he indicated that appellant’s June 13, 2007

2

allergic reaction “may have been anaphylactic in nature,” but stated that emergency room reports
were not available for his review. Dr. Walsh noted that appellant had not experienced a
recurrence of her rash, shortness of breath or itching. He provided an assessment of “history of
allergic reaction etiology unknown, however, symptoms resolved; probable benign positional
vertigo, nonoccupational in etiology.” Dr. Walsh stated that the diagnosed condition was “likely
occupational.” In a June 19, 2007 physician’s report, he indicated that appellant was able to
return to unrestricted duty.
By decision dated August 30, 2007, the Office denied appellant’s claim on the grounds
that the evidence failed to establish that appellant had sustained an injury in the performance of
duty. The Office found that she had failed to identify the source of the irritation.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that he or she sustained an injury while in the performance of duty.2 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether fact of injury has been established. Generally, fact
of injury consists of two components which must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. An employee has the burden of
establishing the occurrence of an injury at the time, place and in the manner alleged by a
preponderance of the reliable, probative and substantial evidence.3 An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, as alleged, but the employee’s statements must be consistent with
surrounding facts and circumstances and his or her subsequent course of action. Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury, and failure to obtain medical treatment,
may cast doubt on an employee’s statements in determining whether he or she has established a
prima facie case.4 However, an employee’s statement alleging that an injury occurred at a given
time and in a given manner is of great probative value and will stand, unless refuted by strong or
persuasive evidence.5
The second component is whether the employment incident caused a personal injury, and
generally this can be established only by medical evidence.6 As part of this burden, the claimant

1

5 U.S.C. §§ 8101-8193.

2

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

3

Charles B. Ward, 38 ECAB 667 (1987).

4

See Paul Foster, 56 ECAB 208 (2004). See also Merton J. Sills, 39 ECAB 572, 575 (1988).

5

Thelma S. Buffington, 34 ECAB 104 (1982).

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

3

must present rationalized medical opinion evidence.7 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors.8 The opinion of the physician must be based on a complete factual and
medical background of the claimant,9 and must be one of reasonable medical certainty,10
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.11
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof in establishing that
she sustained a traumatic injury on June 13, 2007. She noted on her CA-1 form that she broke
out in hives while screening bags. However, appellant provided no detailed account of injury.
She presented no evidence regarding the specific mechanism of injury, as required in a claim for
traumatic injury; nor did she allege that she experienced a specific event, incident or exposure at
a definite time, place and manner.12 Although a coworker observed hives and redness on her
face and arms, she did not witness her exposure to any item or chemical substance. Appellant
told her doctors that, after opening a number of suitcases at work, she noted an onset of itching
and a rash on her face, trunk and arms, as well as shortness of breath. She acknowledged that
she did not notice exposure to any chemicals, powder or other substance. Appellant failed to
identify any particular substance which may have caused her reaction. Her recitation of the facts
does not establish her allegation that a specific exposure caused an injury.13
Dr. Jamison related appellant’s report that, after checking a bag in her capacity as a
security screener, she developed an abrupt reaction, involving itching in the skin of the neck,
face and arms. Appellant turned bright red and felt short of breath. However, she stated that she
did not notice exposure to any chemicals, powder or other substance, nor did she identify a
specific piece of baggage which might have been inspected for toxic substances. Dr. Jamison
stated that no particular substance could be identified as the cause to appellant’s reaction. Other
emergency room records, including a triage assessment, reflect appellant’s allegation that she
experienced an allergic reaction to an unknown substance.

7

Joseph T. Gulla, 36 ECAB 516 (1985).

8

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

12

See Tracey P. Spillane, 54 ECAB 608 (2003) ( where an employee filed a claim alleging that she sustained an
allergic reaction at work, but failed to clearly identify, or report to her physicians, the aspect of her employment
which she believed caused the claimed condition, the Board held that she did not adequately specify the employment
factors which caused her need for medical treatment; nor did she specify details such as the extent and duration of
exposure to any given employment factors). See also Betty J. Smith, 54 ECAB 174 (2002).
13

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

Appellant told Dr. Walsh that, after opening a number of suitcases at work, she noted an
onset of itching and a rash on her face, trunk and arms, as well as shortness of breath. Again, she
did not identify or describe a specific bag, or substance within a bag, which may have been
responsible for her reaction. Dr. Walsh stated that, as the cause of appellant’s reaction was
unclear, “occupational relatedness is undetermined.”
The paramedic who treated appellant at the work site stated that she was searching
baggage when she possibly came into contact with an unknown substance which “may be
causing” her to have an allergic reaction. This report does not identify a specific causative event
and reflects uncertainty as to the derivation of appellant’s condition.
Appellant alleged that she sustained an allergic reaction at work on June 13, 2007.
However, she has not established exposure to any specific agent or chemical on that date.
Appellant has not clearly identified the aspect of her employment which she believed caused her
to suffer the claimed condition on June 13, 2007. She made reference to possibly having a
reaction to some substance contained in any number of pieces of baggage checked, but she did
not clearly specify such details as the extent and duration of exposure to any given employment
factor. The Office provided appellant with an opportunity to clarify her claim, but she failed to
do so. Appellant expressed her belief that her condition resulted from exposure to an
unidentified substance contained in baggage she was required to check on June 13, 2007. The
Board has held that the mere fact that a condition manifests itself during a period of employment
does not raise an inference that there is a causal relationship between the two.14 Neither the fact
that the condition became apparent during a period of employment, nor the belief that the
condition was caused or aggravated by employment factors or incidents, is sufficient to establish
causal relationship.15 Causal relationship must be substantiated by reasoned medical opinion
evidence, which it is appellant’s responsibility to submit. Therefore, appellant’s belief that her
condition was caused by a work-related injury is not determinative.
The Board finds that appellant has failed to establish the fact of injury: she did not
submit sufficient evidence to establish that she actually experienced an employment incident at
the time, place and in the manner alleged; or that the alleged incident caused a diagnosed
condition. As she has not met her burden of proof to establish the fact of injury, it is not
necessary to discuss the probative value of the medical reports.16
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a traumatic injury on June 13, 2007 causally related to her employment.

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

15

Id.

16

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

